Citation Nr: 1746581	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-24 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Attorney Michael J. Kelley


WITNESSES AT HEARING ON APPEAL

The Veteran's surviving spouse (appellant) and granddaughter 




ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to February 1944.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
The Board notes that although the claim is stylized as an accrued benefits claim, the RO has indicated that the appellant has substituted for the Veteran in this matter.  Because all necessary evidence was associated with the claims file prior to the Veteran's death, delaying adjudication for mailing of the substitution notice would not benefit the appellant.  Accordingly, the Board has maintained the matter as an accrued benefit claim.   

In July 2017, in support of this claim, the appellant (the Veteran's surviving spouse) and the Veteran's granddaughter testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  At the time of the Veteran's death in March 2010, he had a pending claim for increased rating for TBI; a claim for accrued benefits was received within one year of his death.  

2.  Evidence of record prior to the Veteran's death established that he was consistently disoriented to two or more of the four aspects of orientation (person, place, time, or situation) from October 23, 2008 and totally socially and occupationally impaired from October 2, 2008. 


CONCLUSION OF LAW

An increased rating for TBI of 100 percent for the purpose of accrued benefits from October 2, 2008 forward is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); § 38 C.F.R. §4.124a Diagnostic Code 8045 (2008, 2016), § 38 C.F.R. §4.130 (2008, 2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Framework

The VCAA applies to this claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

The appellant is claiming an accrued benefit regarding the Veteran's claim for an increased rating for his TBI.  The criteria for TBI ratings changed effective October 23, 2008, and the new criteria may be applied retroactively only as far as the effective date.  Prior to October 23, 2008, TBIs were rated under a variety of diagnostic codes, including the general schedule of ratings for psychiatric disabilities.   

Procedural Background 

On October 2, 2009, the Veteran filed a claim for an increased rating for his service-connected TBI, then rated at 30 percent disabling under the framework of the general schedule of ratings for psychiatric disabilities.  In March 2010, the Veteran died.  In an April 2010 rating decision, the RO denied the Veteran's increased rating claim.  In July 2010, the appellant filed a claim for death benefits to include substitution/accrued benefits.  In a November 2010 rating decision, the RO granted service connection for cause of death due to vascular dementia.  The decision noted that during the Veteran's lifetime service connection was properly established for brain disease due to trauma, and that this seriously disabling condition could not be disassociated as a material and substantial factor in the Veteran's death.  The rating decision denied entitlement to accrued benefits stating (incorrectly) that the Veteran did not have a pending claim at the time of his death.  In January 2011, the appellant filed a notice of disagreement (NOD), which correctly noted that the Veteran did have a claim pending before VA when he died.

Factual Background 
 
August 2008 private neurology treatment records noted that the Veteran was not oriented to the date and could only identify the state for location.  His spouse reported that the reason for the visit was the Veteran's worsening forgetfulness over the past three to four years.  September 2009 VA treatment records noted that the Veteran's baseline orientation was to person only.   



Analysis 

As conceded by VA in the November 2010 rating decision, it is not possible to separate the Veteran's symptoms relating to his service-connected TBI from those of his vascular dementia that contributed to his death.  Therefore, the question before the Board is entitlement to an increased rating for TBI, to include the Veteran's dementia symptoms.  To afford the Veteran the broadest and most sympathetic review, the Board interprets his October 2009 claim as a request for review under the revised diagnostic code 8045 for the period from October 23, 2008 forward.

Resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran was consistently disoriented to two or more of the four aspects (person, place, time, situation) from October 23, 2008 (the earliest date the awards under the revised criteria may be effective).  This is evidenced by the August 2008 private neurology records and the September 2009 VA treatment records discussed above.  Accordingly, under the criteria of revised diagnostic code 8045, he is considered to have total impairment of the orientation facet, and therefore is entitled to a 100 percent disability rating.  

The Board also finds that the evidence supports a 100 percent rating under the criteria in effect prior to October 23, 2008.  In the Veteran's case, his TBI was rated under the schedule of ratings for psychiatric disabilities.  The criteria for a 100 percent rating under this framework is total occupational and social impairment as evidenced by symptoms such as intermittent inability to perform activities of daily living and disorientation to time or place.  Again resolving reasonable doubt in the appellant's favor, the medical evidence of record describing the Veteran's symptoms and their chronicity establishes entitlement to a 100 percent rating for the period on appeal prior (and subsequent) to October 23, 2008.  Therefore, under both the old and revised criteria, the appellant is entitlement to accrued benefits based an increased rating of 100 percent for the Veteran's TBI, effective October 2, 2008 (one year prior to the date of his claim, the maximum period allowed).   


ORDER

Entitlement to an increased rating of 100 percent for TBI for the purpose of accrued benefits is granted, effective October 2, 2008, subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


